Name: Commission Regulation (EEC) No 1014/88 of 15 April 1988 on the supply of maize to Republic of Niger as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  Africa
 Date Published: nan

 19 . 4. 88 Official Journal of the European Communities No L 100/ 15 COMMISSION REGULATION (EEC) No 1014/88 of 15 April 1988 on the supply of maize to Republic of Niger as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (') as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 December 1987 on the supply of food-aid to Republic of Niger the Commission allocated to the latter country 5 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of maize to Republic of Niger in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 370, 30. 12. 1986, p . 1 . (2) OJ No L 356, 18 . 12. 1987, p . 8 . 0 OJ No L 136, 26 . 5. 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 100/ 16 Official Journal of the European Communities 19 . 4. 88 ANNEX 1 . Operation No (') : 80/88 2. Programme : 1987 3 . Recipient : OPVN (Office des Produits Vivriers du Niger), BP 474, Niamey (Tel. : 73 51 68, Telex 5323 NI) 4. Representative of the recipient (2) : Ambassade du Niger, Av. Franklin Roosevelt 78 , B-1050 Brux ­ elles, Tel . : 648 61 40 5. Place or country of destination : Republic of Niger 6 . Product to be mobilized : Maize 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987  page 3 (under II.A.4) 8 . Total quantity : 5 000 tonnes 9. Number of lots : one (in seven parts : 1 : 500 tonnes Agadez ; II : 500 tonnes Diffa ; III : 250 tonnes Dosso ; IV : 250 tonnes Maradi ; V : 1 500 tonnes Niamey ; VI : 1 000 tonnes Tahoua ; VII : 1 000 tonnes Zinder) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1 .e) : marking on the bags, in letters at least 5 cm high : 'ACTION N0 80/88 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 11 . Method of mobilization : Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : ADRESSES DES AGENCES DE L'OPVN AU NIGER : TÃ ©lex OPVN 5323 NI Lieu Niamey Dosso Agadez Maradi Tahoua Zinder Diffa TÃ ©lÃ ©phone 73 51 68 65 01 53 44 01 35 41 02 96 61 05 78 51 03 48 54 00 28 BoÃ ®te Postale 474 Niamey 29 Dosso 21 Agadez 183 Maradi 14 Tahoua 240 Zinder 12 Diffa 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 May 1988 18 . Deadline for the supply : 30 June 1988 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 3 May at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 May 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 June 1988 (c) deadline for the supply : 15 July 1988 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Brussels Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 15 April 1988 fixed by Regulation (EEC) No 815/88 in Official Journal of the European Communities No L 83 of 29 . 3 . 1988 , page 18 No L 100/1719 . 4. 88 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : M. TeissonniÃ ¨re, BP 10388 , Niamey (Niger). Telex : DELEGEED 5267 NI (NIGER), Tel.: 73 23 60 . (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded; The radioactivity certificate must indicate the caesium- 134 and - 137 level . (4) Since the goods may be rebagged, the successful tenderer must provide 2% of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (^ In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date "referred to in Article 2 "of the abovementioned Regulation is that referred to in point 25 of this Annex.